MARKET VECTORS ETF TRUST STATEMENT OF ADDITIONAL INFORMATION Dated May 1, 2013, as amended on July 15, 2013 This Statement of Additional Information (“SAI”) is not a prospectus. It should be read in conjunction with the Prospectus dated May 1, 2013 (the “Prospectus”) for the Market Vectors ETF Trust (the “Trust”), relating to the series of the Trust listed below, as it may be revised from time to time. Fund Principal U.S. Listing Exchange Ticker Market Vectors China ETF NYSE Arca, Inc. PEK A copy of the Prospectus may be obtained without charge by writing to the Trust or the Distributor. The Trust’s address is 335 Madison Avenue, 19th Floor, New York, New York 10017. Capitalized terms used herein that are not defined have the same meaning as in the Prospectus, unless otherwise noted. Table of Contents Page GENERAL DESCRIPTION OF THE TRUST 1 INVESTMENT POLICIES AND RESTRICTIONS 1 Repurchase Agreements 1 Futures Contracts and Options 2 Swaps 3 Warrants and Subscription Rights 4 Currency Forwards 4 Convertible Securities 4 Structured Notes 5 Participation Notes 5 Future Developments 6 Investment Restrictions 6 SPECIAL CONSIDERATIONS AND RISKS 7 General 8 RQFII Program Risk 9 EXCHANGE LISTING AND TRADING 10 BOARD OF TRUSTEES OF THE TRUST 11 Trustees and Officers of the Trust 11 Independent Trustees 12 Interested Trustee 13 Officer Information 14 Remuneration of Trustees 17 PORTFOLIO HOLDINGS DISCLOSURE 18 QUARTERLY PORTFOLIO SCHEDULE 18 CODE OF ETHICS 18 PROXY VOTING POLICIES AND PROCEDURES 19 MANAGEMENT 20 Investment Adviser 20 The Administrator 21 Custodian and Transfer Agent 21 The Distributor 21 Other Accounts Managed by the Portfolio Managers 22 Portfolio Manager Compensation 22 Portfolio Manager Share Ownership 23 Table of Contents (continued) Page BROKERAGE TRANSACTIONS 24 BOOK ENTRY ONLY SYSTEM 25 CREATION AND REDEMPTION OF CREATION UNITS 27 General 27 Fund Deposit 27 Procedures for Creation of Creation Units 28 Placement of Creation Orders Using Clearing Process 29 Placement of Creation Orders Outside Clearing Process—Domestic Funds 30 Placement of Creation Orders Outside Clearing Process—Foreign Funds 30 Acceptance of Creation Orders 31 Creation Transaction Fee 31 Redemption of Creation Units 32 Redemption Transaction Fee 32 Placement of Redemption Orders Using Clearing Process 33 Placement of Redemption Orders Outside Clearing Process—Domestic Funds 33 Placement of Redemption Orders Outside Clearing Process—Foreign Funds 34 DETERMINATION OF NET ASSET VALUE 35 DIVIDENDS AND DISTRIBUTIONS 36 General Policies 36 DIVIDEND REINVESTMENT SERVICE 37 CONTROL PERSONS and principal shareholders 37 TAXES 38 Reportable Transactions 41 CAPITAL STOCK AND SHAREHOLDER REPORTS 41 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 42 FINANCIAL STATEMENTS 43 LICENSE AGREEMENT AND DISCLAIMERS 44 APPENDIX A VAN ECK GLOBAL PROXY VOTING POLICIES 45 ii GENERAL DESCRIPTION OF THE TRUST The Trust is an open-end management investment company. The Trust currently consists of 51 investment portfolios. This SAI relates to one investment portfolio, Market Vectors China ETF (the “Fund”). The Fund is classified as a non-diversified management investment company under the Investment Company Act of 1940, as amended (“1940 Act”), and, as a result, is not required to meet certain diversification requirements under the 1940 Act. The Trust was organized as a Delaware statutory trust on March 15, 2001. The shares of the Fund are referred to herein as “Shares.” The Fund offers and issues Shares at their net asset value (“NAV”) only in aggregations of a specified number of Shares (each, a “Creation Unit”) principally for cash. Similarly, Shares are redeemable by the Fund only in Creation Units and principally for cash.
